DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive.  On page 7, Applicant argues that Rank fails to explicitly disclose or suggest a waveform corresponding to the sharpness value wherein the waveform includes a component waveform that is non-sinusoidal as claimed.  Examiner, however respectfully disagrees because in column 5, line 65 through column 6, line 2 Rank discloses a signal which includes a square wave component.  For this reason the grounds of rejection presented in the previous Office action mailed November 12, 2021 are herein repeated.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 10, 11, 14-16, 18, 19, and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rank et al. U.S. Patent No. 10,586,431 (hereinafter Rank).
Regarding claim 1, Rank discloses a computer-implemented method, comprising receiving a command to generate a haptic output in accordance with a haptic event, the haptic event specifying a sharpness value and an intensity value of the haptic output (column 4, lines 42-50); determining a waveform corresponding to the sharpness (i.e., frequency) value, wherein the waveform includes a component waveform that is non-sinusoidal (column 5, line 65 through column 6, line 2); scaling the waveform, based at least in part on the intensity value; and generating the haptic output based at least in part upon the scaled waveform (column 6, lines 57-62).
Regarding claim 2, Rank discloses a computer-implemented method wherein the sharpness value is one of a plurality of sharpness values defining a range of sharpness for haptic output, each sharpness value in the plurality of sharpness values corresponding to a waveform, wherein: a lowest sharpness value of the range of sharpness (i.e., lower than 20 Hz) corresponds to a continuously differentiable waveform; and a highest sharpness value of the range of sharpness (i.e., higher than 150 Hz) corresponds to a waveform that is not continuously differentiable (column 4, lines 51-62).
Regarding claim 5, Rank discloses a computer-implemented method wherein the haptic event further specifies that the haptic output is a haptic transient output having a predetermined duration (column 3, lines 15-16).
Regarding claim 6, Rank discloses a computer-implemented method wherein the haptic event further specifies a duration of the haptic output and the haptic output is continuously output to haptic hardware for the specified duration (column 3, lines 15-16).
Regarding claim 7, Rank discloses a computer-implemented method wherein the haptic event further specifies an intensity envelope that dynamically modifies the intensity of the haptic output over the specified duration in accordance with a shape of the intensity envelope (column 4, line 66 through column 5, line 27).
Regarding claim 8, Rank discloses a computer-implemented method wherein determining the waveform comprises compositing a plurality of waveforms (Figure 5 and column 6, lines 35-46).
Regarding claims 10, 11, and 14-16, apparatus claims 10, 11, and 14-16 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1, 2, and 5-8.  Therefore apparatus claims 10, 11, and 14-16 correspond to method claims 1, 2, and 5-8, and are rejected for the same reasons of anticipation as used above.
Regarding claims 18, 19, and 22-24, apparatus claims 18, 19, and 22-24 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1, 2, and 5-8.  Therefore apparatus claims 18, 19, and 22-24 correspond to method claims 1, 2, and 5-8, and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 13, 20, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Rank in view of Chang et al. U.S. Patent No. 6,285,351 (hereinafter Chang).
Regarding claims 3 and 4, Rank discloses a computer-implemented method comprising all the steps of claim 1 as discussed above, but fails to explicitly disclose wherein the haptic output is output to haptic hardware at a start time specified in the haptic event synchronously with output of an audio output to audio hardware, the audio output generated responsive to an audio event having a specified start time that is the same as the start time specified for the haptic event.
Chang discloses a method wherein the haptic output is output to haptic hardware at a start time specified in the haptic event synchronously with output of an audio output to audio hardware, the audio output generated responsive to an audio event having a specified start time that is the same as the start time specified for the haptic event (column 16, lines 48-60).  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to incorporate synchronously outputting a haptic event with an audio output since doing so would allow an enhanced user immersion into a user interface that is capable of interaction with the user through multiple senses, thereby permitting interacting with the user even when the user is not observing a display.
Regarding claims 12 and 13, apparatus claims 12 and 13 are drawn to the apparatus corresponding to the method of using same as claimed in claims 3 and 4.  Therefore apparatus claims 12 and 13 correspond to method claims 3 and 4, and are rejected for the same reasons of obviousness as used above.
Regarding claims 20 and 21, apparatus claims 20 and 21 are drawn to the apparatus corresponding to the method of using same as claimed in claims 3 and 4.  Therefore apparatus claims 20 and 21 correspond to method claims 3 and 4, and are rejected for the same reasons of obviousness as used above.
Claims 9, 17, and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Rank in view of Coni et al. U.S. Patent Application Publication No. 2012/0062491 (hereinafter Coni).
Regarding claim 9, Rank discloses a computer-implemented method comprising all the steps of claim 1 as discussed above, but fails to explicitly disclose wherein generating the haptic output further comprises adding a predetermined amount of noise to the determined waveform.
Coni discloses a method wherein a predetermined amount of noise is added to a haptic output for the purpose of cancel unwanted noise from the haptic output (paragraph 60).  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to incorporate noise into the haptic output since doing so would suppress any undesired noise caused by the haptic output.
Regarding claim 17, apparatus claim 17 is drawn to the apparatus corresponding to the method of using same as claimed in claim 9.  Therefore apparatus claim 17 corresponds to method claim 9, and is rejected for the same reasons of obviousness as used above.
Regarding claim 25, apparatus claim 25 is drawn to the apparatus corresponding to the method of using same as claimed in claim 9.  Therefore apparatus claim 25 corresponds to method claim 9, and is rejected for the same reasons of obviousness as used above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        July 12, 2022